Citation Nr: 0021199	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for ulcer disease due to medication prescribed for a service-
connected right knee disorder.

2.  Entitlement to secondary service connection for ulcer 
disease due to medication prescribed for a service-connected 
right knee disorder based on a de novo review of the record.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
May 1990.

By decision and letter of April 1995, the RO denied the 
veteran's claim of entitlement to secondary service 
connection for a stomach disorder due to medication 
prescribed for his service-connected right knee disorder.  
The veteran did not thereafter initiate an appeal and the 
decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision which 
denied, as an original claim, secondary service connection 
for ulcer disease due to medication prescribed for a service-
connected right knee disability.  As set forth above, 
however, there was a prior final rating decision and the 
issue on appeal is whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
secondary service connection for ulcer disease due to 
medication prescribed for a right knee disorder.

The Board also notes that the veteran, in a statement 
received at the RO in April 1998, appears to have raised the 
issue of entitlement to a separate compensable rating for a 
scar on his right knee.  This issue has not been the subject 
of a rating decision and it is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In April 1995, the RO denied secondary service connection 
for a stomach disorder due to medication prescribed for a 
service-connected right knee disorder.  The veteran did not 
file a timely appeal and the decision became final.

2.  New and material evidence which is relevant and probative 
has been associated with the claims folder since the final RO 
decision in April 1995.


CONCLUSION OF LAW
New and material evidence to reopen a claim of entitlement to 
secondary service connection for ulcer disease due to 
medication prescribed for a service-connected right knee has 
been presented.  38 U.S.C.A. §§ 1110, 5107, 5108, (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that 38 U.S.C.A. § 5108 (West 1991) allows 
for a reopening of a previously denied claim, such as the one 
denied in April 1995, but only on the presentation of new and 
material evidence.  "New and material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Under the current standard, VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

At the time of the final decision in April 1995, the RO 
denied secondary service connection for ulcer disease due to 
medication prescribed for a service-connected right knee 
disorder.  The veteran's claim was denied for the stated 
reason that he failed to show up for an examination and the 
RO was unable to assess the extent of his current disability.

Appellate review of the evidence received since the April 
1995 decision shows that the veteran was hospitalized in 
March 1998 for an upper gastrointestinal bleed secondary to a 
duodenal ulcer.

Based on a review of the evidence received since the April 
1995 RO decision, including the evidence of a current 
diagnosis of a gastrointestinal disorder, the Board finds 
that new and material evidence has been presented to reopen 
the veteran's claim of entitlement to secondary service 
connection for ulcer disease due to medication prescribed for 
a service-connected right knee disorder.  As such, the 
veteran's claim is reopened.  Justus v. Principi, 3 Vet. 
App. 510 (1992).


ORDER

New and material evidence to reopen the claim of entitlement 
to secondary service connection for ulcer disease due to 
medication prescribed for a service-connected right knee 
disorder has been submitted.  Accordingly, to this extent, 
the appeal is allowed.


REMAND

Inasmuch as new and material evidence has been submitted to 
reopen the claim of entitlement to secondary service 
connection for ulcer disease due to medication prescribed for 
a service-connected right knee disorder, the Board must now 
consider whether the veteran has presented a well-grounded 
claim based on a de novo review of the evidence of record.  
Elkins, supra.  However, prior to a determination of whether 
the veteran has submitted a well grounded claim of secondary 
service connection for ulcer disease due to medication 
prescribed for a service-connected right knee disorder, the 
Board finds that further development is required.

At the time the veteran originally filed his claim of 
entitlement to secondary service connection for ulcer disease 
due to medication prescribed for a service-connected right 
knee disorder in July 1994, he indicated in a written 
statement that he was receiving treatment at the VA Medical 
Center (VAMC) in Columbia, South Carolina.  There is no 
evidence to show that the RO ever obtained these records for 
association with the claims folder.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, if there is something in the 
record to suggest that evidence exists which could make the 
veteran's claim well grounded, VA has the duty to inform the 
veteran of the importance of submitting such evidence.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  
In addition, the Board is required to obtain the veteran's VA 
treatment records from the VAMC in Columbia, South Carolina 
and all other pertinent VA treatment records, as they are 
constructively in the possession of VA adjudicators.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  On remand, instruction as 
required by Robinette should be provided to the veteran and 
his representative.

On VA examination in May 1998, the VA examiner indicated that 
he did not have the claims folder available for review at the 
time of the examination.  The veteran noted a history of 
having taken Motrin for three years, since 1994.  He reported 
that he had been diagnosed with a gastrointestinal bleed 
several months earlier and was hospitalized.  Testing 
revealed ulcer disease and the veteran said that he was 
taking medication for the treatment of his ulcer disease.  On 
examination, the abdomen was normal.  The veteran underwent 
an upper gastrointestinal series which showed a history of 
old ulcer disease and no evidence of active ulcers.  The 
findings were consistent with esophagitis, gastritis, 
duodenitis or possible pylori infection.  In his summary, the 
VA examiner noted that the veteran was symptom free; the 
upper GI series showed gastritis, esophagitis and old changes 
of ulcer disease.  The VA examiner noted that the veteran had 
not had any problems before taking Ibuprofen originally.  He 
said that it would require speculation to say whether the 
veteran's ulcer disease was caused by the ingestion of 
Ibuprofen.  The VA examiner indicated that the veteran had 
not taken any Ibuprofen for nearly four years, although the 
report of examination noted that the veteran had been taking 
Motrin (Ibuprofen) for 4 years.  Obviously, this is a 
significant contradiction and it is pertinent to ascertain 
whether or not the veteran was taking Ibuprofen at the time 
of the May 1998 VA examination.  It appears likely, inasmuch 
as the veteran was hospitalized for GI bleed in March 1998, 
that the veteran's statements may reflect the actual history 
of his Ibuprofen usage.  If that is the case, the examiner's 
conclusions were based on an inaccurate supposition.

Additionally, although the RO provided the pertinent laws and 
regulations controlling the adjudication of his claim for 
entitlement to service connection for ulcer disease secondary 
to medication prescribed for his service-connected right knee 
disorder under the provisions of 38 C.F.R. § 3.310 and based 
on the holding of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995) in the March 1999 statement of the case, it 
does not appear that the RO actually fully considered the 
veteran's claim pursuant to those laws and regulations and 
the holding in Allen, supra.  On remand, the RO should fully 
consider the veteran's claim, both in light of 38 C.F.R. 
§ 3.310 and the holding of the Court in Allen, supra..

The case is REMANDED to the RO for the following action:

1.  The RO should contact the Columbia, 
South Carolina VAMC and obtain a copy of 
all treatment records of the veteran.  
All records should be associated with the 
claims folder.  Bell, supra.

2.  The veteran should be given the 
opportunity to obtain evidence of a 
relationship between current 
gastrointestinal disability and 
medication taken for his service-
connected right knee disorder.  
Robinette, supra.

3.  If the RO determines that the veteran 
has presented a well grounded claim of 
entitlement to secondary service 
connection for ulcer disease due to 
medication prescribed for a service-
connected right knee disability, further 
evidentiary development should be 
undertaken to fulfill the duty to assist.  
This may include a medical examination 
for the purpose of obtaining an opinion 
as to the existence of any possible 
relationship between current disability 
and medication prescribed for the 
veteran's service-connected right knee.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should re-
adjudicate the claim, consistent with 
the provisions of 38 C.F.R. § 3.310 and 
the holding of the Court in Allen, 
supra.

If the benefit sought remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case (SSOC).  After the veteran and his 
representative have been given an opportunity to respond to 
the SSOC, the claims folder should be returned to the Board, 
if in order.  No action is required of the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to ensure due process 
of law and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



